Citation Nr: 1820244	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-53 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, claimed as depreciation of eyesight.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

The Veteran had active duty service from September 1951 to February 1955 with additional subsequent service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 simplified notice letter (SNL) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's claimed bilateral eye disorder is unrelated to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral eye disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection for a Bilateral Eye Disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303(a) (2017).  

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In some cases, service connection may also be established under 38 C.F.R.
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has not been shown to have disease of the eyes affecting the nervous symptoms, such as impairment of the optic nerve, the provisions of 38 C.F.R. § 3.303(b) do not apply here.

With regard to the first element of service connection, the Veteran was diagnosed with dry eye disorder and pseudophakia in the September 2013 VA-contracted examination report; other potential diagnoses of record that may account for his claimed "depreciation" of vision include refractive error, macular degeneration, cataracts, and posterior vitreous detachment.  See VA treatment records (including ophthalmology consultations from May 2015 and June 2015); Filutowski Cataract and Lasik Institute private treatment records.  

Significantly, the Board recognizes that the Veteran's main argument is that he experienced a loss of visual acuity in service, which required the issuance and continued use of glasses since service.  He asserts that because he entered service with perfect vision, he should be compensated for his decreased visual acuity that started in service.  Although the Board agrees that the evidence establishes that the Veteran's visual acuity decreased in service and that he was issued glasses in service, service treatment records attribute his in-service eye complaints to refractive error.  See July 1954 service treatment report (describing headaches beginning in the eyes, indicating "[n]o visual disturbances but wear glasses occasionally [and] had them for 1 1/2 years," and diagnosing "Refraction"); November 1952 service treatment report (noting complaints of the eyes and headaches and prescribing "Refraction.").  However, congenital or developmental defects, such as refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  
38 C.F.R. § 3.303(c).  In this regard, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  

Because refractive error is not subject to service-connection, and there is no indication of any superimposed disease or injury resulting in a qualifying additional disability from refractive error, the remainder of the Board's analysis will focus on whether any of the other non-congenital or developmental defect diagnoses (dry eye disorder macular degeneration, cataracts/status post cataract surgery pseudophakia, and/or posterior vitreous detachment) may be service-connected.

Moving on to the second element, the Veteran asserts that he sustained injury to his eyes as a result of the sun reflecting off the snow, bad lighting, and the diesel fumes emitted from the boilers when he was stationed in Tule, Greenland.  However, but for the eye complaints attributed to "Refraction" in service, service treatment records are negative for symptoms or complaints of any other eye disorder.  In fact, the Veteran's separation examination revealed a normal clinical evaluation of the eyes generally, as well as pertaining to ophthalmoscopic, pupils, and ocular motility.  See February 1955 separation examination.  These results were also found to be normal in a post-service, Reserve examination in January 1957.  Although the Board acknowledges that the Veteran indicated a positive history of having had "eye trouble" during the time of his Reserve examination in January 1957, the examiner expressly provided the following descriptions:  "Headache mild to mod[erately] severe not relieved by aspirin w/ syncopal attacks - pain in eyes is mild since childhood" and "[g]lasses for whole day."  Thus, the Board cannot conclude that the reported glare from the snow, bad lighting, or fumes from working on the boilers in Greenland constituted an in-service incurrence for any non-refractive error eye diagnoses.  As such, the second element has not been satisfied.

Moreover, there is insufficient evidence to establish that any of his current non-refractive eye disorders are otherwise related to service.  His macular degeneration is diagnosed as "AMD, dry," which is the abbreviation for "age-related macular degeneration."  See VA treatment records; Medical Abbreviations, 13 ed. (2007), p.37.  Additionally, he first reported dry eye symptoms in July 2005, indicating a gritty feeling that "has been going on now for 2 weeks."  See July 2005 private treatment report (diagnosing dry eye syndrome and allergic conjunctivitis).  He also reported only a one-year history of symptoms of visual blurring, foggy/hazy vision, difficulty seeing road signs, difficulty with night driving, bothered by glare, difficulty seeing television, and seeing floaters in February 2007.  See February 2007 private treatment report (diagnoses included cataracts and posterior vitreous detachment).  He underwent cataract surgery on his left eye in March 2007 and right eye in April 2007, which accounts for his diagnosis of pseudophakia during the September 2013 VA examination report.  See Dorland's Illustrated Medical Dictionary, 31st ed. (2007), p. 1568 (defining "pseudophakia" as "a condition in which the degenerated crystalline lens is replaced by mesodermal tissue."), and the September 2013 VA examiner noted that there was no decrease in "visual acuity or other visual impairment" in the cataract section of the report.  See September 2013 VA examination.  

Ultimately, the VA examiner concluded that "[i]t is likely the recent symptoms of eye discomfort are related to a dry eye condition which is age related rather than associated with his time in the service.  Overall his vision is excellent and he says that artificial tears relieve his symptoms." Id.  This evidence suggests that all of the above conditions first developed many years after service due to nonservice-related causes.

The Board also notes that the Veteran has not expressly argued that any of the non-refractive diagnoses are related to service, as it is his main contention that he should be compensated for the loss of visual acuity that happened in service and resulted in a prescription for glasses.  See November 2016 VA Form 9 ("When I was sent to Tule, Greenland, I had perfect eye sight - but because of the snow and the dark days - 24 hr a day, it hurt my eye sight."); December 2013 Notice of Disagreement ("To have to wear glasses at a young age the lighting in the Barricks [sic] had bad lighting . . . the fumes from the diesel hurt my eyes . . .the heating plant also had bad lighting, . . . the snow that was blinding when you had to be outside").  The Veteran also stated that he has dry eyes, but this "is not why I had to wear glasses in the military" and that "you put eye drops in your eyes[,] not glasses, this is service related."  However, as mentioned above, refractive error is not subject to service connection, and there is no competent evidence of a nexus between any non-refractive diagnosis and service, including the conditions he described in Greenland.

It simply cannot be said that the evidence rises to the level of equipoise with respect to the element of a nexus between active duty service and current complaints.  Based on the foregoing, the Board finds that service connection is not warranted for a bilateral eye disorder.


ORDER

Service connection for a bilateral eye disorder is denied.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


